


EXHIBIT 10.22


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


WHEREAS, Seitel, Inc., a Delaware corporation (together with its successor and
assigns, the "Company") and Robert D. Monson (the "Executive") have entered in
an employment agreement dated January 30, 2007 (the "Agreement"); and


WHEREAS, Executive's Base Salary on April 30, 2009 is $630,000; and


WHEREAS, effective May 1, 2009 Executive has voluntarily determined to reduce
his Base Salary as in effect on April 30, 2009 by 10% through December 31, 2009,
and after December 31, 2009 his Base Salary shall return to the annual amount as
in effect on April 30, 2009; and


WHEREAS, the Company and Executive acknowledge that such a voluntary reduction
in Executive's Base Salary by Executive is not the occurrence of a Good Reason
as defined in the Agreement; and


WHEREAS, Executive and Company acknowledge and agree that this reduction is not
in exchange for any other payment or benefit; and


WHEREAS, the Company and Executive acknowledge and agree that the Company shall
not be required to pay the amount of this 10% reduction in Base Salary to
Executive at any time in the future.


NOW, THEREFORE, for the purposes of clarity, the Executive and Company hereby
agree to add the following at the end of Section 4:


"During the calendar year 2009 for all purposes under this Agreement respecting
benefits payable upon termination of employment, Executive's Base Salary shall
mean the amount of $630,000 as in effect on April 30, 2009 as previously
approved by the Company (or if applicable any increase by the Company above such
amount) and shall not be reduced by any voluntary reduction in Base Salary by
Executive."


IN WITNESS WHEREOF, the undersigned have executed this Agreement on June 2,
2009.


SEITEL, INC.
By:
/s/
Marcia H. Kendrick
Name:
Marcia H. Kendrick
Title:
Senior Vice President



EXECUTIVE:
/s/
Robert D. Monson
Robert D. Monson







